NOTICE OF ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 04-Feb-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,704,641 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04-Feb-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,837,515 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 04-Feb-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,054,182 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowed Claims
Claims 1-2, 4-6, 8-9, 11-15 and 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657 

February 26, 2021